Dissenting Opinion of
Dole, J.
The opinion of the Court assumes a premise in this case, which is, I think, erroneous. It says, “the only issue is whether "the act upon which the indictment of murder was based is the same as that upon which the present indictment for arson is based.” This confuses the word act with the word offense. The first section of our Penal Code says, “the term offense, as used in this Code, means the doing what a penal law forbids to be done, or omitting to do what it commands.” The act that kills a man is not necessarily an offense: it is only murder when it is done with malice aforethought and without legal au*375thority or justification ; and it is only arson when it is the willful and malicious burning of another’s dwelling house. So, when our laws, as well as the laws of other lands, speak of offenses they are not speaking of naked acts, but of acts with the additional circumstances of intent, personal feeling, etc.
Our Constitution provides, in Article 8, that “no person shall be required to answer for an offense of which he has been duly convicted, or of which he has been duly acquitted.” The prisoners, having been acquitted of the offense of murder, are not thereby relieved under this Article of the Constitution from answering to a charge of the offense of arson, even though the evidence relied on in the second case is substantially the same as that which was produced in the first.
It is true, that where an offense is charged comprisiug two or more degrees, the conviction of the prisoner of one degree is a bar to a subsequent prosecution for another degree on the same facts. “Thus where, under an indictment for murder, the defendant could have been convicted of murder or of manslaughter, then his conviction of manslaughter bars a subsequent prosecution for the murder,” and vice versa. Wharton’s Crim. PI. and Pr., 465. But it cannot be argued that arson in the first degree is a degree of murder.
The following authorities clearly state ivhat appears to me to be the rule which is decisive of this case:
“If the former charge was such an one that the defendant could not have been convicted of the latter charge upon it, the former acquittal or conviction cannot be plead in bar of the latter.” 1 Chitty’s Crim. Law, 456.
“The acquittal in one indictment, in order to be a good defense to a subsequent indictment, must be an acquittal of the same identical offense charged in the latter indictment.” 1 Russell on Cr., 5th ed., 836.
“The authorities cited and the illustrations given in support of the rule, as stated, all show that, to make the plea a bar, proof of the facts alleged in the second indictment must be sufficient in law to have warranted a conviction upon the first indictment of the same offense charged in the second, and not of a *376different offense. Archbold’s Crim. PL, 82, and cases there cited. Or, in other words, the party must have been in peril of being convicted upon the first prosecution of the same offense described in the last. Greenleaf states the rule to be, that if the defendant upon the first indictment could not have been convicted of the offense described in the second, then an acquittal or conviction upon the former is no bar to the latter. 3 Greenleaf Ev., Sec. 36. And this we hold to be the true rule. If the defendant could not, by any legal possibility, have been convicted upon the former prosecution of the offense charged in the second, he can in no just sense be said to be in peril of a second conviction of the same offense. To be a bar, the offense charged in the present prosecution must agree in law aud in fact with some offense of which the defendant might have been convicted upon the former prosecution, and in such former prosecution there must have been an acquittal or conviction. Com. vs. Roby, 12 Pick., 496. It is not enough that the act is the same, for by the same act the party may commit several offenses in law.” Freeland vs. People, 16 Ill., 382.
As it cannot be said that arson in the first degree and murder are the same legal offense, by the foregoing authorities the acquittal of one cannot be a bar to the prosecution of the other.
This position is emphatically reinforced by the third section of the 46th Chapter of the Penal Code, as follows: “Where the same act constitutes two or more diverse and distinct offenses, different in their nature and character, one not being merged in the other, the offender may be proceeded against for each, and cannot plead a conviction or acquittal for one in bar of proceedings against him for the other.” This has been the law in this country for the last forty years, and in the year 1876 the rule received the following additional legislative sanction : “ In any plea of autrefois convict or autrefois acquit, it shall be sufficient for the defendant to state that he has been lawfully convicted or acquitted (as the case may be) of the said offense charged in the indictment.” Laws of 1876, Chapter 40, Section 40.
Attorney-General Whiting, (A. S. Hartwell with him) for prosecution.
P. Neumann, A. P. Peterson and J. M. Davidson, for defendants.
Upon these grounds and authorities, I am compelled to dissent from the opinion of the Court.